[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                  U.S.
                         ________________________   ELEVENTH CIRCUIT
                                                                 JUNE 2, 2005
                                 No.04-16323                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D.C. Docket No. 98-08135-CR-DTKH

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

JULIUS F. ROCKER,
a.k.a. Rock,
                                                   Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                        (June 2, 2005)
Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Robert E. Adler, appointed counsel for Julius F. Rocker in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rocker’s conviction and

sentence are AFFIRMED.




                                         2